ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
The Consulting Network, Inc.                 )      ASBCA No. 60114
                                             )
Under Contract Nos. N00024-04-C-4188         )
                    N00024-08-C-6264         )

APPEARANCE FOR THE APPELLANT:                        Christopher J. Kimball, Esq.
                                                      Cooley LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Samuel W. Morris, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Chantilly, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 16 January 2018




                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60114, Appeal of The Consulting
Network, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals